COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       UV Logistics, LLC d/b/a United Vision Logistics v. James Mark
                           Patsfield, III

Appellate case number:     01-20-00191-CV

Trial court case number: 2015-69907

Trial court:               295th District Court of Harris County

        The parties have filed a joint motion to adopt briefing schedule and for leave to assert cross-
points in appellee’s brief. The motion is GRANTED. The briefing schedule in this case shall be as
follows:
       a.    Appellant/Cross-Appellee’s opening brief as Appellant shall be due 60 days
            after the filing of the court reporter’s record with a 15,000 word limit;
       b. Appellee/Cross-Appellant’s brief as Appellee shall be due 60 days after
          Appellant/Cross-Appellee’s opening brief is filed with a 22,500 word limit;
       c. Appellant/Cross-Appellee’s combined reply brief as Appellant/response to
          Appellee/Cross-Appellant’s cross appeal shall be due 30 days after
          Appellee/Cross-Appellant’s brief is filed with a 22,500 word limit; and
       d. Appellee/Cross-Appellant’s reply brief as cross-appellant shall be due 20 days
          after Appellant/Cross-Appellee’s combined reply brief as Appellant/Response
          to Appellee/Cross-Appellant’s cross-appeal is filed with a 7,500 word limit.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau_________
                                 Acting individually


Date: ___April 23, 2020_____